[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                September 5, 2008
                               No. 07-11174                   THOMAS K. KAHN
                           Non-Argument Calendar                  CLERK
                         ________________________

                      D. C. Docket No. 06-20617-CR-PCH

UNITED STATES OF AMERICA,


                                                                 Plaintiff-Appellee,

                                     versus

EMMANUEL DELOS-SANTOS,

                                                            Defendant-Appellant.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                              (September 5, 2008)

Before TJOFLAT, CARNES and BARKETT, Circuit Judges.

PER CURIAM:

     Pursuant to a plea agreement, appellant pled guilty to conspiracy to possess
with intent to distribute 500 grams or more of cocaine, in violation of 21 U.S.C.

§ 846 (Count 1); possession with intent to distribute 500 grams or more of cocaine,

in violation of 21 U.S.C. § 841(a)(1) (Count 2); conspiracy to carry and possess a

firearm during and in relation to a drug trafficking crime, in violation of 18 U.S.C.

§ 924(o) (Count 3); and carrying a firearm during and in relation to a drug

trafficking crime, in violation of 18 U.S.C. § 924(c)(1)(A)(I) (Count 4). The

district court sentenced appellant to prison terms totaling 120 months. He now

appeals, asking this court to invoke the plain error doctrine and hold that the

district court failed to find that his pleas of guilty were made knowingly and

intelligently.

       Appellant argues that the district court’s plea colloquy with him was

inadequate in that his statements concerning his psychological history and the

medication he had been taking should have put the court on notice that it needed to

conduct a more searching inquiry into his competency to enter a plea.

       Due process requires that a defendant enter a guilty plea knowingly and

voluntarily, because by pleading guilty, a defendant waives a number of his

constitutional rights. United States v. Moriarty, 429 F.3d 1012, 1019 (11th Cir.

2005). When accepting a guilty plea, a court must ensure that the three “core

concerns” of Rule 11 of the Federal Rules of Criminal Procedure are met: “(1) the



                                           2
guilty plea must be free from coercion; (2) the defendant must understand the

nature of the charges; and (3) the defendant must know and understand the

consequences of his guilty plea.” United States v. Mosley, 173 F.3d 1318, 1322

(11th Cir. 1999). To satisfy these concerns, the district court must “address the

defendant personally in open court and inform the defendant of, and determine that

the defendant understands, the nature of the charge to which the plea is offered and

the potential consequences of that plea.” United States v. Lewis, 115 F.3d 1531,

1535 (11th Cir. 1997) (internal quotations and citations omitted). The rule imposes

upon a district court “the obligation and responsibility to conduct a searching

inquiry into the voluntariness of a defendant’s guilty plea.” United States v.

Siegel, 102 F.3d 477, 481 (11th Cir. 1996).

      Since nothing in the record indicates that appellant was suffering from a

mental health condition that rendered him incompetent to enter a guilty plea, and

since his statements during the Rule 11 plea colloquy indicate that he understood

the nature of the charges and consequences he was facing, the district court did not

err, much less commit plain error, in finding that appellant pled guilty to the

charges knowingly and intelligently.

      AFFIRMED.




                                           3